Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 14, and 15 of the current application teach similar subject matter as the prior art of Tacchi et al. (US 9,767,165), Geshwind et al. (US 2006/0155751),  and Tolman et al. (US 2018/0032606).  However, the prior art fails to teach “for each unique text span in the plurality of text spans: determining an aggregate representation for the unique text span from the second numeric representations of the text spans that correspond to the unique text span, and determining, from the aggregate representation, a final score for the unique text span that measures how well the unique text span answers the question; and selecting a unique text span having a highest final score as an answer to the question” as recited in claims 1, 14, and 15.
Claims 2-13 and 16-20 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/26/2020 and 09/29/2020 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao et al. (US 2020/0311113) discloses extracting a core word of a commodity short text.
Musat (US 8,051,139) discloses electronic document classification using composite hyperspace distances.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672